     Case 2:18-cr-00280-MHT-SMD Document 168 Filed 04/16/21 Page 1 of 2



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )        CRIMINAL ACTION NO.
       v.                            )          2:18cr280-MHT
                                     )               (WO)
JOHN COURTNEY WRIGHT, II             )


                                  ORDER

      Based     on   the    representations        made     during        the

conference call on the record today, it is ORDERED that

defendant John Courtney Wright, II’s unopposed motion

to   delay    reporting      (Doc.    165)    is   granted,     and       the

deadline for defendant Wright to surrender for service

of sentence, currently set for April 19, 2021, is reset

to June 18, 2021, at or before 2:00 p.m.

                                   ***

      This is the last time the court will extend the

reporting deadline.          The court has already extended the

deadline six times due to the COVID-19 pandemic and

Wright’s health conditions, which place him at elevated

risk of serious complications, including death, should

he be infected with COVID-19.                The court is extending
      Case 2:18-cr-00280-MHT-SMD Document 168 Filed 04/16/21 Page 2 of 2




the    deadline        one   final   time   for   60   days      for   these

reasons, and due to the significant continued spread of

COVID-19 at the Bureau of Prisons facility to which

Wright has been assigned.              This delay will give Wright

one last chance to get vaccinated before he reports to

prison.          The    court    emphasizes    that    it   is    Wright’s

decision alone whether to be vaccinated.                    However, the

court     will    not    again    extend    the   reporting      deadline,

regardless of the threat posed to Wright by conditions

at the prison in light of his heightened vulnerability

to COVID-19.

       DONE, this the 16th day of April, 2021.

                                        /s/ Myron H. Thompson____
                                     UNITED STATES DISTRICT JUDGE
